Citation Nr: 1626159	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  09-39 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for the disabilities on appeal. 

In April 2011, the Veteran testified via videoconference before a Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.  By a May 2016 letter, the Veteran was notified that the VLJ who conducted his hearing was no longer employed by the Board and was offered 30 days to request another hearing with a current VLJ.  In June 2016, the Veteran declined. 

In February 2014, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The issue of entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss has existed continuously since his active service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Organic neurological disorders, including sensorineural hearing loss and tinnitus, are listed as such chronic conditions under 38 C.F.R. § 3.309(a).  Such may also be presumed to have been incurred in service if it becomes manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Impaired hearing will be considered a disability when, in pertinent part, the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater.  38 C.F.R. § 3.385.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of hearing loss, and the Veteran does not assert otherwise.  The Veteran contends, in written statements and during his April 2011 Board hearing, that he has bilateral hearing loss that is related to noise exposure during his active duty service in the Republic of Vietnam.  The Veteran's Form DD-214 shows that his military occupational specialty (MOS) was cook.  While this MOS generally is not associated with acoustic trauma, the Veteran has reported, during his April 2011 Board hearing, that while he was a cook in an artillery unit, he was exposed to cannon fire from being in different areas to serve as a guard and being on guard duty during the night.  Also, the Veteran's service personnel records indicate that he participated, in July 1966, in operations against communists insurgent forces in the Republic of Vietnam.  The Veteran is competent to report that he experienced noise exposure during service, and there is no evidence that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470.  Accordingly, the Veteran's in-service exposure to acoustic trauma is conceded.

During private audiological evaluation in October 2006, the Veteran's puretone thresholds, in decibels, for the right ear were 15, 15, 25, 60, 70, and for the left ear were 10, 5, 15, 60, 65, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  There is evidence of an auditory threshold of 40 decibels or greater at least one of the specified frequencies, bilaterally; and the Veteran's bilateral hearing loss thus meets the VA requirements for consideration as a disability.  38 C.F.R. § 3.385.  The evaluation was conducted related to post-service occupational noise exposure from factory work, and the Veteran reported 28 years of occupational exposure, without any non-occupational noise exposure.  
At the time of the Veteran's October 2009 Substantive Appeal, he reported that his hearing acuity had worsened when he returned from service in the Republic of Vietnam, and he did nothing about it.  During his April 2011 Board hearing, he reported that he experienced hearing loss right after service and did not get treatment until it got worse; and that he went to work, after service, for Ford Motor Company as a parts person and as a glass worker, and his hearing acuity worsened over time.  In a June 2014 statement, the Veteran again asserted that he had hearing loss coming out of service in the Republic of Vietnam but did not deal with it until 2007, at which time he filed a compensation claim with his private employer.  The Veteran is competent to report that he experienced the sensation of decreased bilateral hearing acuity during and since service, and there is no evidence that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470.

On VA examination in April 2014, the examiner rendered a negative etiological opinion as to the Veteran's bilateral hearing loss, based upon the Veteran's MOS as cook with a low probability of hazardous noise exposure, his reports of limited noise exposure, most likely at a distance during active duty, his service treatment records silent for hearing loss, the limited time frame of possible shift during active duty from June 1966 to until separation in November 1967, records indicating significant threshold shifts due to post-service workplace noise exposure, and the Veteran's testimony that he first noticed hearing loss when he went to work at a car company in 1978, more than ten years after active duty.  However, the April 2014 VA etiological opinion is not adequate, as the examiner did not consider the Veteran's probative lay statements of the sensation of decreased bilateral hearing acuity during and since service.

In sum, the Board has considered the Veteran's probative lay statements of in-service noise exposure and the sensation of decreased hearing acuity during and since service, as well as his bilateral hearing loss that meets the VA requirements for consideration as a disability.  No party argues that the Veteran did not incur post-service occupational noise exposure and has suffered related bilateral hearing loss.  However, such does not negate the fact that the Veteran's bilateral hearing loss began during service and has continued since then, despite any additional post-service occupational noise exposure.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran seeks service connection for tinnitus.  His service treatment records are silent for any complaint or diagnosis of tinnitus, and the Veteran does not assert that his tinnitus began during service.  During private audiological evaluation in October 2006, the Veteran denied tinnitus.  Private treatment records dated in April 2011 indicate that the Veteran reported a three-year history of tinnitus. 

On VA examination in April 2014, the examiner rendered a negative etiological opinion, as to the Veteran's tinnitus, based on his report of post-service tinnitus, his age at onset of tinnitus, and his post-service occupational noise exposure.  However, the examiner did not consider whether the Veteran's tinnitus is secondary to his now service-connected bilateral hearing loss.  On remand, the AOJ should thus obtain an addendum opinion.  In this regard, the Veteran's claim had not been considered by the AOJ on a secondary basis and on remand, the AOJ should provide the Veteran sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice as to claim on a secondary basis.

The most recent VA treatment records available for Board review are dated in June 2014.  On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice as to his claim of entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral  hearing loss.  See 38 C.F.R. § 3.310.

2. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Muskogee, Oklahoma, dated from June 2014 to the present.  

3. Then, forward the Veteran's claims file to the VA examiner who offered the April 2014 opinion, or a suitable substitute.  If any examiner determines that additional physical examination of the Veteran is required, so schedule the Veteran. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's tinnitus was caused by his service-connected bilateral hearing loss.

(b) In a clear and separate response, the examiner should also opine as to whether it is at least as likely as not that the Veteran's tinnitus has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected bilateral hearing loss.

The claims file, to include a copy of this Remand, should be made available to the examiner for review, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state and also explain why an opinion cannot be provided, as merely stating this will not suffice.
 
4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


